DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19, in the reply filed on 7/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because there is a search and/or examination burden at least when the claims have separate classification, and/or require a different field of search, for example, by employing different search queries.  Furthermore, what is required to anticipate an apparatus versus a method differs greatly, and as prosecution proceeds, further divergence of the claim scopes will increase the burden of search and examination.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide adequate support for a single embodiment combining all the sensors recited in claim 12, or the plurality of bases each adapted to receive a liquid for washing the ready mix truck recited in claim 18.

Claim Objections
Claim 12 is objected to because of the following informalities: the claim requires an embodiment of the ready mix truck wash system comprising 15 distinct types of sensors in a single embodiment, but there is no support for such an embodiment in the disclosure.  Appropriate correction is required.  For examination purposes, the claim will be interpreted as requiring at least one of the types of sensors.
Claim 18 is objected to because of the following informalities: the claim requires “a plurality of bases each adapted to receive a liquid for washing the ready mix truck, each base of the plurality of bases adapted to receive one frame member of the plurality of the corresponding frame members,” but there is no support for this feature in the disclosure.  Appropriate correction is required.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of bases each adapted to receive a liquid for washing the ready mix truck, each base of the plurality of bases adapted to receive one frame member of the plurality of the corresponding frame members” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lifting apparatus” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5, 12, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the indicator resembles a traffic light” which is indefinite because the metes and bounds of the claim cannot be determined as it is unclear exactly what indicator structure is required for it to resemble a traffic light.
Claim 12 recites several elements within parenthesis.  It is unclear if those elements in parenthesis are part of the claimed invention.
Regarding claim 12, the phrase "magnetic, including magnetic proximity fuse" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “including” are part of the claimed invention.  See MPEP § 2173.05(d).  More specifically, it is unclear if it is required for the magnetic sensor to be a “magnetic proximity fuse.”
Claim 15 recites “a portion of sensors of the plurality of sensors are adapted to position the ready mix truck at the first fixed position” which is not understood and is indefinite.  It is unclear what is being claimed since sensors sense or detect and do not control the apparatus or position the ready mix truck.  It is unclear what structure is required of the claimed sensors.
Claim 19 recites the limitation "the lifting device."  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the phrase “the lifting device as a scissor lift” is not understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferret et al.  (ES 2265790 B1).
Regarding claim 1, Ferret discloses a ready mix truck wash system comprising: a frame adapted for receiving a ready mix truck during operation of the system (2); a plurality of nozzles supported at predetermined positions by the frame to direct a pressurized liquid for washing the ready mix truck (2, 5, 9); a controller (translation, page 2, “control means”; 14); a plurality of sensors controlled by the controller for monitoring a position of the ready mix truck relative to at least one of the frame and the plurality of nozzles in preparation of operation and during operation of the system (translation, page 2, “sensor means”; 3, 4).
The limitations reciting “in response to the ready mix truck being temporarily positioned at a first fixed position during operation of the system, a controlled predetermined volume of pressurized liquid is introduced into a barrel of the ready mix truck from at least one nozzle of the plurality of nozzles, the predetermined volume of pressurized liquid mixing with a concrete load in the ready mix truck” and “for monitoring a position of the ready mix truck relative to at least one of the frame and the plurality of nozzles in preparation of operation and during operation of the system” and the limitations directed to the ready mix truck are intended use of the apparatus and are capable of being met by Ferret.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 2-4, 6, and 12, Ferret is relied upon as applied above and further discloses: wherein the frame is an inverted "U" (Figure 1, 8: 2); an indicator for indicating an operation status of the system (translation, page 5, “traffic light”); wherein the indicator resembles a traffic light (translation, page 5, “traffic light”); wherein the plurality of nozzles is arranged in a plurality of clusters, each cluster of the plurality of clusters is positioned in a plane (Figures 4-7: 9, 21); wherein the plurality of sensors comprises eddy-current, inductive, magnetic, including magnetic proximity fuse, optical photoelectric, photocell (reflective), laser, passive (charge-coupled devices), passive thermal infrared, radar, reflection of ionizing radiation, sonar (active or passive), ultrasonic, fiber optics, and Hall effect sensors (translation, page 5, “photoelectric cell”).
Regarding claims 13 and 15, the limitations reciting “wherein the controlled predetermined volume of pressurized liquid is 7.5 gallons plus/minus 0.5 gallons or less,” “wherein a portion of sensors of the plurality of sensors are adapted to position the ready mix truck at the first fixed position; wherein with the ready mix truck at the first fixed position, a portion of nozzles of the plurality of nozzles are positioned in proximity of a feed hopper of the ready mix truck in preparation of directing pressurized liquid into the barrel of the ready mix truck” are intended use of the apparatus and are capable of being met by Ferret.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferret et al.  (ES 2265790) in view of Reed, III et al.  (US 2017/0337815).
Regarding claim 5, Ferret is relied upon as above, but does not expressly disclose an instruction panel for instructing the driver of the ready mix truck in response to an indication from the indicator.
Reed discloses a vehicle positioning guide lights including a guide light controller (18), light strips for an optical indication of an action a drive should take (16; paragraph 24), and additional signaling devices, such as displays (30, 32, 34) to generate messages for a driver, such as “go,” “move forward,” etc. (paragraph 29).
Because it is known in the art to also provide directions to a driver, and the results of the modification would be predictable, namely, providing additional information for a driver, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have an instruction panel for instructing the driver of the ready mix truck in response to an indication from the indicator.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferret et al.  (ES 2265790) in view of Bentley et al.  (US 2005/0174879).
Regarding claims 7 and 8, Ferret is relied upon as above, but does not expressly disclose wherein each plane is perpendicular to a travel direction of the ready mix truck during operation of the system; wherein each cluster of the plurality of clusters defines a spray arch for washing the ready mix truck.  Rather, Ferret discloses a water distribution means having diffusers (9) and a tubular passage structure consisting of a washing line (2), which are perpendicular to the direction of travel of the truck (Figures 9, 10).
Bentley discloses a method and apparatus for adjusting a slump and washing concrete mixing trucks comprising a nozzle for delivering water into the  mixing truck (18) and a plurality of nozzles (20) mounted on a frame (22, 24), the nozzles are located on a manifold pipe (42) supported by the frame.  The frame and nozzles are arranged as an arch in a plane comprising two vertical posts and a horizontal beam, the plane being perpendicular to a direction of travel of the truck (Figures 1, 2: A, 14, 20, 22, 24, 42).
Because it is known in the art to provide nozzles as claimed, and the results of the modification would be predictable, namely, providing known means to wash the exterior of the truck, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein each plane is perpendicular to a travel direction of the ready mix truck during operation of the system; wherein each cluster of the plurality of clusters defines a spray arch for washing the ready mix truck.

Claim(s) 9-10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferret et al.  (ES 2265790) in view of Tomas Puchades (US 2017/0152877).
Regarding claims 9-10 and 16, Ferret is relied upon as above, but does not expressly disclose wherein corresponding members of the frame are movable between a collapsed position and an extended position; wherein the corresponding members of the frame are rotatably movable between the collapsed position and the extended position.
Tomas Puchades discloses a system for assembling washing machines for vehicles in a safe way including a structure including a crossbar (1) and a series of pillars (2) connected to the crossbar by hinged joining means (abstract; paragraph 3).  The structure is lifted by means of a forklift truck lifting the crossbar (paragraph 14; Figure 2). 
Because it is known in the art to provide a frame as claimed and a means of raising said frame, and the results of the modification would be predictable, namely, providing a known system to assemble a washing machine frame for vehicles, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein corresponding members of the frame are movable between a collapsed position and an extended position; wherein the corresponding members of the frame are rotatably movable between the collapsed position and the extended position.
Regarding claim 14, Ferret, in view of Tomas Puchades, is relied upon as above and further results in: wherein the plurality of sensors are movable to adapt for operation with a predetermined model of the ready mix truck to be washed (Tomas Puchades: see assembly and/or transportation of the washing machine).

Claim(s) 9, 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferret et al.  (ES 2265790) in view of Simpson et al.  (US 10,130,164).
Regarding claims 9, 11, and 16, Ferret is relied upon as above, but does not expressly disclose wherein corresponding members of the frame are movable between a collapsed position and an extended position; wherein the corresponding members of the frame are telescopingly movable relative to one another between the collapsed position and the extended position.
Simpson discloses a gantry style car wash assembly (10) including a frame (14) formed of opposing support pillars (12a, 12b).  One or more car wash components may be mounted for vertical movement relative to the frame (14), and complementary legs (34) extend from a transverse gantry member (20) mounted atop the pillars (12a, 12b) and may slide up and down within the interior of legs (52) of the pillars (12a, 12b).  Figure 3 illustrates the gantry style car wash in a collapsed configuration, suitable for transport, and Figure 5 illustrates the gantry car wash assembly being transitioned into a configuration suitable for use (col. 3, lines 30-35).
Because it is known in the art to provide a frame as claimed, and the results of the modification would be predictable, namely, providing a known design allowing for transportation of a gantry, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein corresponding members of the frame are movable between a collapsed position and an extended position; wherein the corresponding members of the frame are telescopingly movable relative to one another between the collapsed position and the extended position.
Regarding claim 14, Ferret, in view of Simpson, is relied upon as above and further results in: wherein the plurality of sensors are movable to adapt for operation with a predetermined model of the ready mix truck to be washed (Simpson: Figures 3, 5; col. 3, lines 30-35; also note transportation of the gantry).

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferret et al.  (ES 2265790), in view of Tomas Puchades (US 2017/0152877), and further in view of Graham (US 2008/0135334).
Regarding claims 17 and 19, Ferret, in view of Tomas Puchades, is relied upon as above and discloses a platform (Tomas Puchades: forklift), but does not expressly disclose the platform including a lifting apparatus movable between an extended position and a collapsed position connected to a turntable for rotating the frame about a vertical axis between a frame transport position and a frame installation position when the lifting apparatus is in the extended position; wherein the lifting device as a scissor lift.  Instead, Tomas Puchades discloses a forklift truck for lifting the washing machine (Figure 2: paragraph 14).
Graham discloses a lifting and positioning apparatus comprising a base support (14), an actuator (21) operating an elevator mechanism (12) comprising a scissor lift mechanism supporting a positioning component (20), and a rotating platform, facilitating horizontal rotation of a slide plate, mounted on a trolley assembly of the positioning component (20, 34, 40, 42; paragraphs 16, 43, 44, 47, 48; Figures 6A-6C).  The lifting and positioning apparatus facilitates maneuvering of a heavy load, such as in construction of buildings and other structures involving hoisting and positioning of heavy or bulky loads (paragraphs 1, 54, 55).
Because it is known in the art to provide a hoist as claimed, and the results of the modification would be predictable, namely, providing a known hoist for assembling or constructing the washing machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the platform including a lifting apparatus movable between an extended position and a collapsed position connected to a turntable for rotating the frame about a vertical axis between a frame transport position and a frame installation position when the lifting apparatus is in the extended position; and wherein the lifting device as a scissor lift.
It is also noted that the limitations reciting “a platform adapted to support the frame during transport of the system from a first location to a second location, the platform adapted to be pulled behind a vehicle with the plurality of corresponding frame members in the collapsed position” and the other uses of the platform and turntable are intended use of the apparatus and are capable of being met by modified Ferret.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferret et al.  (ES 2265790), in view of Tomas Puchades (US 2017/0152877) or Simpson et al.  (US 10,130,164), and further in view of Medinis (US 2008/0190465).
Regarding claim 18, Ferret, in view of Tomas Puchades or Simpson, is relied upon as above, but does not expressly disclose a plurality of bases each adapted to receive a liquid for washing the ready mix truck, each base of the plurality of bases adapted to receive one frame member of the plurality of the corresponding frame members.
Medinis discloses a car wash having plural pipes or beams (12), with plural pipes or beams located at a bottom of the car wash (Figures 1, 2).  The pipes or beams (12) at the bottom of the car wash receive and are interconnected with the vertical pipes or beams (Figures 1-3).  The pipes or beams (12) have fluid flow therein and include nozzles (14) for spraying the vehicle (Figures 3, 4; paragraph 15).
Because it is known in the art to provide the fluid to pipes or beams and to have a base supporting additional pipes/beams, and the results of the modification would be predictable, namely, providing a known means of washing lower portions of a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein a plurality of bases each adapted to receive a liquid for washing the ready mix truck, each base of the plurality of bases adapted to receive one frame member of the plurality of the corresponding frame members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711